Pee Cdeiam. .
. A rule to show cause was allowed in this case directed to Carl E. Franke, inspector of buildings of the township of Teaneck, Bergen county, New Jersey, why a peremptory writ of mandamus should not be issued, commanding him to issue a permit for the erection of a building in accordance with the plans and specifications filed by the relator.
We think the facts of this case fall within the principle laid clown in the case of Ignaciunas v. Risley, 1 N. J. Adv. R. 1023; affirmed, 2 Id. 852, which case is controlling.
A peremptory writ is ordered upon paying of the legal fees.